DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are under examination.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 line 2: “comprising” should read “further comprising”
Claim 12 line 3: “Coumaroylnepitrin” should read “coumaroylnepitrin”
Claims 3-4, 12 and 17 recite both “one or more of” and “combinations thereof”. Please select just one of these phrases for use in the claims.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if psyllium or a derivative thereof, a polyphenol source, a high solubility fiber source and a low solubility fiber source must be provided by four different sources or if less than four sources could provide all four components. For the purposes of examination, the claim will be interpreted as allowing for less than four sources to provide the components of the composition. 
Claim 1 recites the phrase “psyllium or a derivative thereof” it is unclear which substances meet the criteria of a “derivative” of psyllium.  One of ordinary skill in the art would not know if portions of the psyllium plant, such as roots or flowers, meet this limitation or if the limitation requires certain chemical molecules extracted from the psyllium plant.  For the purposes of examination, it will be interpreted as any substance coming from the group of plants commonly referred to as psyllium.
The following terms in claims 1, 3 and 4 render the claims indefinite: low solubility and high solubility. "Low" and "high" are subjective terms and it is not clear what Applicant considers “low” or “high”. "High" and “low” are vague and the art knows no definite meaning of "high" or “low”. "High" and “low” render the claims ambiguous inasmuch as specification neither sets forth ranges nor defines the limits, scope, and meaning of relative terms “high” and “low”.
Furthermore, in claim 4, Applicant claims a low solubility fiber source comprises a cellulosic material. Every one of the plant based substances claimed, whether low solubility or high solubility, as a fiber source contains cellulose. For example, oat bran has a total dietary fiber, part of which is soluble and the other part is insoluble, being mainly cellulose. Pecan fibers are also cellulosic. Therefore, there is considerable overlap among these terms causing the claims to be unclear as to their metes and bounds. Since all these fiber sources contain cellulose, is a low solubility fiber source also a high solubility fiber source? Clarification of these claims is urged.
Regarding claim 6, it is unclear what the term “total dietary fiber” encompasses.  It is unclear if the “total dietary fiber” is meant to be the sum of the “high solubility fiber” and “low solubility fiber” of claim 1, or if it includes additional components such as prebiotic fiber  For the purposes of examination, it will be interpreted as the sum of fiber present in the feedstuff. 
Claim 7 recites the terms “insoluble” and “soluble” fiber, which are not used in claim 1 from which it depends.  For the purpose of examination this will be interpreted as the “low solubility” and “high solubility” fiber of claim 1.  
Claims 2, 5, and 8-19 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a pet food composition comprising psyllium or a derivative thereof, a polyphenol source, a high solubility fiber (soluble fiber) source and a low solubility fiber (insoluble fiber) source.  Psyllium is a naturally occurring edible plant and Hanson (Psyllium 1992 http://corn.agronomy.wisc.edu/Crops/Psyllium.aspx) discloses that psyllium can be fed to animals (II. Uses, paragraph 2).  The Mayo Clinic (2018 https://newsnetwork.mayoclinic.org/discussion/mayo-clinic-q-and-a-whats-the-best-way-to-boost-your-fiber-intake/) discloses that psyllium husk is rich in both soluble and insoluble fiber (page 2, paragraph 3) and Tufeanu (2017 Minerals and Total Polyphenolic Content of Some Vegetal Powders. Bulletin of University of Agricultural Sciences and Veterinary Medicine Cluj-Napoca. Animal Science and Biotechnologies. 74. 185. 10.15835/buasvmcn-asb:0002) discloses that psyllium contains polyphenols (page 189, column 1, line 3-5). The pet food composition of claim 1 is not markedly different from its naturally occurring counterpart, psyllium, because they contain the same natural components.  
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception because there is no difference between the claimed and naturally occurring: psyllium or a derivative thereof, polyphenol source, high solubility fiber source and low solubility fiber source.  The claimed psyllium or a derivative thereof, polyphenol source, high solubility fiber source and a low solubility fiber source do not have markedly different characteristics from what occurs in nature and thus the claims read on or contain embodiments that are “product of nature” exceptions. Nothing in the claim renders them significantly more and therefore the claim is rejected here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 14, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yamka (WO 2009/008882 A1 COMPOSITIONS AND METHODS FOR ALTERING STOOL QUALITY IN AN ANIMAL).
Regarding claims 1 and 3-4, Yamka teaches a composition for improving stool quality for an animal [0006] with psyllium as an anti-constipation agent [0032]; a polyphenol source, cranberry [0038]; a soluble fiber source, beet pulp [0038] and an insoluble fiber source, cellulose [0038]. 
Regarding the cranberry as a polyphenol source, the instant specification identifies cranberry pomace as a polyphenol source [16].  Pomace is the pulpy residue that remains after a fruit has been crushed to extract its juice.  Therefore, if polyphenols are present in cranberry pomace they are also present, before crushing, in whole cranberry since nothing is added during the crushing process.  
Yamka does not teach all of the claimed components together in a single embodiment. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the claimed ingredients of instant claims 1 and 3-4 to form a pet food composition given that Yamka teaches all the claimed ingredients for a composition for animals.
Regarding claim 5, Yamka teaches a composition with 31.75% protein [Table 1, Food B], this falls within the claimed range of about 30 wt% to about 55 wt% protein.
Regarding claim 6, Yamka teaches a composition with 5.50% beet pulp [Table 1, Food B].  Since beet pulp is the only dietary fiber listed as a component of Food B, the 5.50% beet pulp meets the claim limitation of about 5 wt% to about 15 wt% total dietary fiber.
Regarding claim 14, Yamka teaches the composition may comprise soluble fibers including “beet pulp, guar gum, chicory root, psyllium, pectin, blueberry, cranberry, squash, apples, oats, beans, citrus, barley, or peas.” The art does not require the pea fiber and therefore it would have been obvious to exclude pea fiber.  
Regarding claims 16-19, Yamka teaches the addition of prebiotics and probiotics [0045]. Where the probiotic can be Lactobacillus acidophilus [0046] and the prebiotic can be fructooligosaccharide [0047]. 
Regarding claim 20, Yamka teaches the pet food composition of claim 1 and Yamka further teaches a method of improving the stool quality of a puppy in need thereof by administering the food composition to the puppy [0018].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamka (WO 2009/008882 A1 COMPOSITIONS AND METHODS FOR ALTERING STOOL QUALITY IN AN ANIMAL) in view of Bayle (WO 2019/241584 A1  Composition for Supporting Animal with Cancer).
Regarding claim 2, Yamka teaches the pet food composition according to claim 1, which contains psyllium or a derivative thereof.
Yamka does not teach wherein the psyllium or derivative thereof, is present in an amount of from about 0.1 wt% to about 5 wt%.
Bayle, also in the field of animal food compositions, discloses including psyllium in a dog food composition in an amount of 0.5 wt%, which falls within the claimed range of about 0.1 wt% to about 5 wt%.  Bayle also discloses that the psyllium is included in the food to improve digestive health, as psyllium will give consistency to liquid feces and soften dry feces.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food composition of Yamka with the psyllium quantity of Bayle in order to improve digestive health of the animal and give consistency to liquid feces and soften dry feces.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamka (WO 2009/008882 A1 COMPOSITIONS AND METHODS FOR ALTERING STOOL QUALITY IN AN ANIMAL) in view of Bayle (WO 2019/241584 A1  Composition for Supporting Animal with Cancer). 
Regarding claims 8-9, Yamka teaches the pet food composition of claim 1.
Yamka teaches the inclusion of omega-3 fatty acids [0037] but does not disclose a mixture of omega-6 fatty acids and omega-3 fatty acids wherein the weight ratio of the omega-6 fatty acids to the omega-3 fatty acids is from about 10:1 to about 1:1.
Bayle, also in the field of animal food compositions, discloses a pet food composition with a combination of omega-6 and omega-3 fatty acids in a ratio of 2.23:1 [Table 1], which falls within the claimed range of about 10:1 to about 1:1.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food composition with omega-3 fatty acids of Yamka with the omega-6 fatty acids of Bayle since it was known in the art to include fatty acids in a ratio as claimed in pet foods.  
Regarding claims 10-11, Yamka teaches the pet food composition may further comprise 0.18% omega-3 fatty acid [0011], which falls within the claimed range of about 0.1 wt% to about 0.5 wt%.  Yamka further teaches the omega-3 fatty acids may be chosen from docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) [0011], and teaches flaxseed as a source of fat in the pet food [0035].  Therefore, it would have been obvious to have included flax seed in the pet food which, in turn, would have provided the omega-3 fatty acids as claimed.  
Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamka (WO 2009/008882 A1 COMPOSITIONS AND METHODS FOR ALTERING STOOL QUALITY IN AN ANIMAL) in view of Jackson (WO 2017/116449 A1 PET FOOD COMPOSITIONS).
Regarding claim 7, Yamka teaches the pet food composition of claim 1.  
Yamka does not teach the pet food composition wherein a weight ratio of insoluble to soluble fiber is from about 10:1 to 1:1.
Jackson, also in the field of pet food compositions to treat animal diarrhea, discloses a controlled release pet food composition to deliver beneficial agents such as medicaments, prebiotics, probiotics and the like to the target site of treatment [0002] with a matrix comprising: a fiber component comprising a high solubility fiber source and low solubility fiber source; wherein the matrix is adapted to deliver the polyphenol source to the lower gastrointestinal (GI) tract of a mammal after ingestion by the mammal.  Jackson further discloses high solubility fiber sources comprising  oat bran, buckwheat groats, barley, tomato pomace, citrus pulp, beet pulp and low solubility fiber sources comprising cellulosic material, or a pecan fiber.  These are the same high and low solubility fibers of the instant claims.  Jackson discloses the ratio of these high solubility (soluble) fibers to low solubility (insoluble) fibers is about 1:4.3 [0015]. This is equivalent to the ratio of insoluble fiber to soluble fiber of about 4.3:1, which falls within the claimed range of about 10:1 to about 1:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food composition of Yamka with the fiber ratio of Jackson’s controlled release pet food composition in order to aid in delivery of the beneficial agents to the treatment site of the lower gastrointestinal tract of the animal.  
Regarding claims 12-13, Yamka teaches the pet food composition of claim 1, including a polyphenol source.
Yamka does not disclose the polyphenol source as pressed cranberries, cranberry pomace, or combinations thereof  or the specific polyphenols dihydroxy rosmarinic acid, Coumaroylnepitrin, eupafolin, carnosol, scutellarin, kaempferol, rosmarinic acid, rosmanol, cirsimaritin, luteolin, 6-methoxy-luteolin, 7-epirosmannol, quercetin, catechin, hesperidin, cyanidin, or combinations thereof. 
Jackson, also in the field of pet food compositions to treat animal diarrhea, discloses a polyphenol source as a benefit agent [0012] for treating inflammatory bowel disease in pets [0002], which includes the symptom of diarrhea [0001]. Jackson further discloses that the polyphenol source can be cranberry pomace [0035] and the polyphenols can be selected from:  dehydroxy rosmarinic acid, Coumaroylnepitrin, eupafolin, carnosol, scutellarin, kaempferol, rosmarinic acid, rosmanol, cirsimaritin, luteolin, 6-methoxy-luteolin, 7-epirosmannol, quercetin, catechin, hesperidin, cyanidin, and a combination of two or more thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food composition of Yamka with the polyphenols and polyphenol source of Jackson in order to treat inflammatory bowel disease in pets, including the symptom of diarrhea.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamka (WO 2009/008882 A1 COMPOSITIONS AND METHODS FOR ALTERING STOOL QUALITY IN AN ANIMAL) in view of Burke ( 2019 Can Pumpkin Help With Dog Diarrhea?
 https://web.archive.org/web/20190814185617/https://www.akc.org/expert-advice/health/can-pumpkin-help-with-dog-diarrhea/).
Regarding claim 15,  Yamka teaches the pet food composition of claim 1.
Yamka does not disclose the pet food further comprises pumpkin.
Burke, also in the field of treatments for diarrhea in dogs, discloses pumpkin as a treatment for diarrhea in dogs (page 3, paragraph 1) where pumpkin adds bulk to the dogs stool by absorbing water and the fiber fermentation produces beneficial fatty acids that supply energy to cells, stimulate intestinal sodium and water absorption and lower the pH level of the large intestines.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food composition of Yamka with the pumpkin of Burke in order to treat diarrhea and add bulk to the dogs stool by absorbing water and also have the fiber fermentation produce beneficial fatty acids that supply energy to cells, stimulate intestinal sodium and water absorption and lower the pH level of the large intestines.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khoo (US 2007/0185201 A1 COMPOSITIONS AND METHODS FOR PREVENTING OR TREATING INFLAMMATORY BOWEL DISEASE) teaches a pet food to treat ani-inflammatory bowel disease in cats. 
Khoo (US 2005/0124576 A1 COMPOSITION AND METHOD) teaches an anti-diarrhea animal food comprising soluble and insoluble fibers, prebiotic, omega-3 and omega-6 fatty acids. 
Jackson (US 2019/0008186 A1 Pet Food Compositions) teaches a pet food with a polyphenol source, soluble and insoluble fibers (including pecan fiber and cranberry pomace), omega-3 and omega-6 fatty acids and flax seed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791